Title: To Thomas Jefferson from John Stockdale, 3 August 1787
From: Stockdale, John
To: Jefferson, Thomas



Sir
Piccadilly London 3rd. Augt. 1787.

I duly received your’s of the 17th. and 25th. Ultimo and should have sent the Articles off sooner had it not been for the difficulty  I had to meet with Gordon’s Tacitus, it being entirely out of Print; it is bound, but I hope it will answer your purpose, the Price is £1. 4.
Just as I was going to ship 400. of your Work, for Richmond and Philidelphia, I had the disagreable intelligence to learn that your Book was already printed in Philidelphia, and a skeliton of a Map added to it, which tho’ not equal to mine, I am inform’d, as it comes much cheaper, it will answer their Purpose.
Aitken of Philidelphia is unfortunately fail’d. I sent off in a box by the Dilligence Yesterday the following Books, American Atlas £2. 12. 6. Adams on the Constitutions 5/ 10, Notes on Virginia for yourself (not charged) and 34. at 5/4 each for the Books[eller] you was so good as to recommend. They sell in London Retail at 7/. in boards. When they are sold he will be so good as to pay the Money into your hands. I hope he will soon want more, it is well spoke of in London. But they much lament that you have not gone more at large into the work and brought it lower down.
I have order’d two Copies to be deliver’d in your Name to Mr. Thos. Mann Randolph (Gratis).
I return you my sincere thanks for the Book you sent me. There are many Pleasing and entertaining stories for Children which will be of use for my intended Publication.
I am with great Respect Sir Your much obliged & very humble Servt.,

John Stockdale

